          Case 1:20-cv-00024-TJC Document 70 Filed 03/31/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


SAFECO INSURANCE COMPANY                       Case No. CV-20-024-BLG-TJC
OF AMERICA,
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

MATTHEW GRIESHOP, JOSHUA
ADAM DELAVAN, AND KATE
SARAH DELAVAN,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 69),
 Judgment is entered in favor of Safeco.

        Dated this 31st day of March 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
